PER CURIAM.
By stipulation, the above-entitled case is submitted with the case of Corker v. Cowen, ante, p. 213, 164 Pac. 85, the record in the latter case to constitute the record in the above-entitled case, with the following exception, to wit:
“That either of the parties to this action may introduce such additional evidence as they shall desire, and shall offer such modifications and reoffers of evidence as they shall desire.”
At the trial certain additional evidence was introduced by both parties to this action, but we do not think that any of the evidence so introduced materially differentiates the instant case from that of Corker v. Cowen, supra. On the authority of that case the judgment of the district court is affirmed. Costs awarded to respondent.